UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6419



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROSA SORTO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-96-251-A, CA-00-2109-AM)


Submitted:    May 17, 2001                  Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rosa Sorto, Appellant Pro Se. Rebeca Hidalgo Bellows, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rosa Sorto seeks to appeal the district court’s order denying

her motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Sorto, Nos. CR-96-251-A; CA-00-2109-AM

(E.D. Va. Jan. 10, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2